Citation Nr: 0638815	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, evaluated as 20 percent disabling 
prior to September 1, 2004 and 50 percent thereafter.

2.  Entitlement to an initial disability rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted the veteran a 
disability rating of 10 percent for bilateral hearing loss 
and granted service connection for tinnitus evaluated as 10 
percent disabling.  In an October 2003 rating decision, a 20 
percent evaluation was granted for his bilateral hearing loss 
effective December 20, 2001.  The Board remanded the 
veteran's claims in December 2004.  Thereafter, a disability 
rating of 50 percent was granted for his bilateral hearing 
loss effective September 1, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As part of its December 2004 remand, the Board noted that the 
veteran had claimed that, due to his bilateral hearing loss 
and tinnitus, he had suffered impairment of his earning 
capacity which is not reflected by the schedular ratings in 
effect.  However, the RO had not considered whether the 
veteran's claims should be referred to the Director of 
Compensation and Pension Services for extra-schedular 
consideration.  The Board instructed the Appeals Management 
Center (AMC) to ask the veteran to submit any evidence or 
information he has in support of his contentions regarding 
the degree of interference with employment resulting from his 
hearing loss and tinnitus, and then readjudicate the 
veteran's claims including considering whether referral for 
extra-schedular consideration is warranted.  

On December 7, 2004, the AMC sent the veteran a letter 
advising him that it would be developing additional evidence 
concerning his appeal.  This letter, however, failed to 
advise the veteran of what information and evidence was 
necessary to support referral for extra-schedular 
consideration of his disability ratings or to ask the veteran 
to submit any evidence or information to support his 
contentions that his hearing loss and tinnitus caused 
interference with his employment beyond that compensated by 
the schedular ratings.  Thus the Board finds that the AMC 
failed to fully comply with its December 2004 remand 
instructions.  The Board is obligated by law to ensure 
compliance with its directives, as well as those of the 
appellate courts.  Where the remand orders of the Board or 
the courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The veteran's appeal must, therefore, be remanded for full 
compliance with its December 2004 remand.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what information 
and evidence is necessary to support referral 
of his claims for increased ratings for 
extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  In doing so, the veteran 
should be asked to submit any evidence or 
information he has that supports his 
contentions that the schedular evaluations 
are inadequate to compensate him for his 
hearing loss and tinnitus, specifically 
information or evidence regarding the degree 
of interference with his employment.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the claims.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


